Exhibit 10.1

 

Note: English translation of French employment contract

 

EMPLOYMENT CONTRACT

 

Between:

 

SAS LAWSON SOFTWARE CONSULTING FRANCE, with registered offices located in the Le
Louisiane Building, 10 chaussée Jules César, 95520 Osny, SIRET N°: 332 975 200
00079 —NAF Code : 741 G, represented by Fabienne Ringenbach acting in the
capacity of Manager of Human Resources, referred to hereinafter as « the
Company »,

 

On the one hand,

And

 

Mr. Eric Verniaut, residing at 29 allée du tapis vert — 78230 Le Pecq, of French
nationality, referred to hereinafter as «Mr. Eric Verniaut» or « the Employee »,

 

On the other hand

 

It has been agreed as follows:

 

The following is agreed and decided in the framework of an open-ended employment
contract, concluded in accordance with extended provisions of the collective
wage agreement which applies to the Company (which is currently SYNTEC), and
with the following particular conditions.

 

Article 1 — Employment

 

The Company is hiring Mr. Eric Verniaut, who accepts, as from 1st June 2009, as
Group Executive Vice President, M3 Industries, Position 3.3., Coefficient 270,
Executive status.

 

This contract is concluded without a trial period.

 

The parties recall that the Employee has already worked for the account of the
Lawson Group in the USA since November 3, 2008, from which time the Employee’s
seniority is taken into account for the purposes of this contract.

 

Article 2 — Duties

 

Mr. Eric Verniaut will perform the duties of Group Executive Vice President, M3
Industries under the responsibility of the Chairman of the Company to whom he
will report.

 

Mr. Eric Verniaut’s main duties appear in the appended job description.

 

Mr. Eric Verniaut shall in particular be in charge of the operations related to
its organization. He shall be responsible for putting in place the strategy
defined by the Headquarters in the US and ensure that the objectives of
profitability, growth and revenue for the Group are achieved. Mr. Eric Verniaut
shall also ensure that he has all the necessary resources (including human
resources) to achieve such objectives.

 

However, the appended description is neither exhaustive nor final, and Mr. Eric
Verniaut may be called upon to perform other duties on the same level.  The
Company is also apt to modify this job description at any time, provided that
the duties assigned at that time be compatible with Mr. Eric Verniaut’s
responsibilities.

 

1

--------------------------------------------------------------------------------


 

Article 3 — Workplace

 

Mr. Eric Verniaut will belong to the Company Osny branch, located in the Le
Louisiane Building at 10 Chaussée Jules César — ZA Les Beaux Soleils — 95520
Osny, its being understood however that he may travel for periods of varying
duration (in France and abroad), which he accepts expressly.

 

To satisfy its legitimate interests, the Company may change the Employee’s usual
work place within the Ile de France region, which the Employee accepts expressly
and without its being possible that this constitute a change in this Contract. 
In this case, and subject to the conventional provisions which may apply, this
change will be notified to Mr. Eric Verniaut at least three months in advance.

 

Article 4 — Remuneration

 

Mr. Eric Verniaut’s remuneration will consist in a fixed gross monthly salary of
13,600 Euros or a gross annual salary of 163,200 Euros payable over a 12-month
period.

 

The Employee is eligible for a variable remuneration based on target-fulfillment
at 100% amounting to a gross amount of 166,500 Euros per annum.

 

At the Company’s sole discretion, the Company may remove or change this variable
component of compensation from one period or year to the next if that removal or
change applies to Mr. Eric Verniaut and other employees who are then subject to
the same variable compensation plan.  Mr. Eric Verniaut’s targets will be
communicated annually in separate document, possibly in a computer file, and may
be revised at the Company’s discretion.

 

Article 4 bis— Impatriation premium

 

Due to his setting-up in France, Mr. Eric Verniaut will receive an impatriation
premium corresponding to 5,400 Euros per month that is to say 64,800 Euros over
a 12-month period, increased by an amount corresponding to 30% of his bonus
(current target amount at 100% achievement is 49,500 Euros).   Any bonus is
subject to the terms and conditions of the bonus plan).

 

Furthermore, as a part of his impatriation premium, the Company shall rent, for
the benefit of Mr. Eric Verniaut, his normal place of residence. The amount
corresponding to such benefit shall be treated as a benefit in kind and shall
thus be subject to social security taxes. The costs of such benefit for the
Company (before taxes) shall not exceed 3,500 Euros per month. This benefit
shall automatically cease upon termination of this Contract, for any reason
whatsoever.

 

It is Mr. Eric Verniaut’s responsibility to verify the exact tax treatment of
this premium.

 

The amount of any future merit pay increases will be determined based on the
aggregate amount of Mr. Verniaut’s then current fixed base salary, impatriation
premium on the fixed base salary, and impatriation premium on the rental amount.

 

Article 5 — Duration and Working Hours

 

Given the scope of the Employee’s responsibilities, his autonomy and his level
of remuneration, the parties acknowledge that the Employee is not subject to the
legal and regulatory provisions governing working hours, pursuant to Article L.
3111-2 of the Labor Code.

 

Article 6 — Professional expenses

 

The professional expenses incurred by Mr. Eric Verniaut in the performance of
his duties will be paid or reimbursed, based on a detailed list accompanied by
documents in proof, on the conditions and according to the procedures applied in
the Company, which may be modified over time without this representing a
substantial amendment of this contract.

 

Article 7 — Absences

 

In the event of a foreseeable absence, Mr. Eric Verniaut shall request a prior
authorization.

 

2

--------------------------------------------------------------------------------


 

If the absence is unforeseeable and in particular if it is the result of an
illness or an accident, Mr. Eric Verniaut shall inform the company, or have it
informed immediately, and provide, within 48 hours, justification for the
absence, in particular by mailing in a notice of sick leave as well as notices
of possible extensions.

 

Article 8 — Paid vacation

 

Mr. Eric Verniaut will be entitled to paid vacation in accordance with the legal
and conventional provisions in force.

 

The date on which this vacation will be taken will be determined between the
Management and Mr. Eric Verniaut, on the basis of his wishes and the
requirements and necessities of the department.

 

Article 9 - Exclusivity

 


THROUGHOUT THE DURATION OF HIS EMPLOYMENT, THE EMPLOYEE UNDERTAKES TO DEVOTE HIS
WORKING TIME EXCLUSIVELY TO THE COMPANY AND TO THE FURTHERANCE OF ITS INTERESTS.
 CONSEQUENTLY, THE EMPLOYEE UNDERTAKES TO REFRAIN FROM PURSUING ANY OTHER
PROFESSIONAL ACTIVITY, FOR A SALARY OR NOT (COMPANY OFFICE, IN PARTICULAR), AND
FROM PARTICIPATING ACTIVELY IN ANY OTHER COMMERCIAL UNDERTAKING WITHOUT HAVING
OBTAINED THE COMPANY PRIOR APPROVAL.

 


IN THE FRAMEWORK OF THE PERFORMANCE OF HIS EMPLOYMENT CONTRACT AND THE PURSUIT
OF HIS PROFESSIONAL ACTIVITY, THE EMPLOYEE UNDERTAKES TO REFRAIN FROM ACCEPTING
ANY REMUNERATION, BONUS, SHAREHOLDING, COMMISSION, TRAVEL, GIFT OR MORE
GENERALLY SPEAKING, ANY MATERIAL BENEFIT (SUPPLY OF SERVICES, IN PARTICULAR) ON
THE PART OF AN INDIVIDUAL OR LEGAL ENTITY OTHER THAN THE COMPANY, WITHOUT THE
EXPRESS AUTHORIZATION OF HIS SUPERIOR.

 

Any failure on the part of Mr. Eric Verniaut to meet the obligations stipulated
above shall constitute on his part a serious and even a gross misconduct,
entailing termination of this contract without prior notice or compensation, and
this independently of the possible damages owed for the prejudice sustained by
the company.

 

Article 10 — Social Security and Welfare

 

The employee will enjoy all the benefits of the retirement, providence and
health schemes granted by the Company.

 

He cannot refuse the benefits or refuse to pay the share incumbent upon him,
such as these benefits and contributions are currently anticipated or are liable
to result, in the future, from modifications of the schemes under way.

 

These different schemes may be amended by the Company in accordance with the
laws in force, without its being possible that Mr. Eric Verniaut claim any sums
for maintaining the existing schemes.

 

Article 11: Transfer of the Contract

 

The Contract may be transferred to another company in the Group.  Mr. Eric
Verniaut accepts at this time the transfer of his Contract to another company in
the Group, as this does not imply the acceptance of any other change in the
Contract which might result from such a transfer, unless otherwise agreed in
writing by Mr. Eric Verniaut.

 

3

--------------------------------------------------------------------------------


 

Article 12: Confidentiality

 

Mr. Eric Verniaut undertakes to see to it that all Confidential Information
concerning the Company activities, or the activities of one of its clients or
third parties, to which he might have access during the period of his commitment
in the company, is considered and treated as being of a confidential nature for
the exclusive use of the company, and Mr. Eric Verniaut will also consider
himself as the custodian thereof.  Any information of which the Company is the
confidential custodian will be considered as “Confidential Information”.  This
includes, but is not limited to, any information which has its own independent,
real or potential, economic value due to the fact that it is unknown and cannot
be easily known through lawful channels, by persons who could derive any
economic benefit whatsoever from its disclosure or use.  This includes, but is
not limited to, information concerning commercial issues, including research and
development, manufacturing processes, implementation, management systems and
techniques, client identity and profile, potential clients, suppliers, third
parties, and sales and marketing projects and data.  Such information can be
labeled as confidential, privileged or acquired under circumstances which can
reasonably be interpreted as comprising an implicit obligation of
confidentiality.  The simple fact that a small number of individuals or
institutions may have had access to this information, or that the Company was
not itself the source of this information, does not deprive it of its status as
confidential Information.

 

Mr. Eric Verniaut hereby acknowledges that the Company Confidential Information
represents a precious, special, unique asset and that the disclosure thereof in
any form whatsoever may undermine the Company interests.

 

The obligation of confidentiality contained in this contract does not apply to
information regarding which Mr. Eric Verniaut can provide written proof that it
is accessible or potentially accessible to third parties without his
intervention or that it is accessible via publications or the unlimited use
thereof by third parties who have the right to disclose such information.

 

Mr. Eric Verniaut undertakes to refrain, except when this proves necessary in
the performance of his duties, from utilizing such Confidential Information for
his own account, and from disclosing such information to a third party, either
directly or indirectly, whether it be during his employment by the Company or
thereafter, without having obtained the Company prior approval.  Mr. Eric
Verniaut accepts to refrain from removing archives, documents or any
Confidential Information from the Company premises, whether they be originals,
duplicates or photocopies, except which this is necessary for the performance of
his duties.

 

Mr. Eric Verniaut accepts to return to the Company all Confidential Information
which he may possess, including duplicates and photocopies, at the Company first
request or at the time of his departure from the Company.

 

Article 13: Inventions and intellectual property - Code of Conduct

 

13-1 Transfer of Inventions

 

In accordance with the provisions of Article L.611-7 of the Code of Intellectual
Property, all the Inventions made by Mr. Eric Verniaut, alone or jointly with
others, in the performance of his duties or in the framework of studies or
research entrusted explicitly to him (referred to hereinafter as « Inventions
pursuant to an assignment”) will automatically belong by operation of the law to
the Company, against payment of the additional remuneration stipulated by the
SYNTEC Collective Wage Agreement (Article 75).

 

All other inventions not qualified as Inventions pursuant to an assignment
belong to Mr. Eric Verniaut.  However, if these inventions have been made or
developed by Mr. Eric Verniaut, alone or jointly with others, either in the
performance of his duties or in the realms of the Company activity, or due to
the knowledge or use of the Company specific techniques and means (referred to
hereinafter as « inventions not pursuant to an assignment attributable to the
employee”»), Mr. Eric Verniaut undertakes to assign these inventions to the
Company subject to its payment of a bonus in accordance with the provisions of
(Article 75 of) the SYNTEC Collective Wage Agreements.

 

The expression “Inventions” refers to discoveries, concepts and ideas, whether
or not they are liable or not to be patented, concerning any Company product,
service, commercial activity, research or development, whether current or
potential.

 

At the Company request, Mr. Eric Verniaut will sign any document which the
Company may deem necessary or advisable, in order to obtain patents for the
Inventions.  He undertakes to do this during and after the period of his
employment by the Company.

 

13-2 Transfer of copyrights

 

In consideration for his collaboration, Mr. Eric Verniaut hereby transfers to
the Company all the creations which are protected by copyright, such as defined
in Article L. 112-1 of the Code of Intellectual Property (including in
particular all reports, studies, projects, software, programming tools, designs
and models, methods, programs, formulas or processes which pertain to the
Company activities, studies or research and which can be protected) produced by
Mr. Eric Verniaut, alone or jointly with others, in the framework of his
employment contract, as well as the exploitation rights pertaining thereto
(referred to hereinafter as the « Creations »).  These

 

4

--------------------------------------------------------------------------------


 

Creations will be transferred to the Company, automatically, free of charge by
operation of the law, as they are made, without any usage restriction for the
legal duration of said intellectual property rights and for the entire world.

 

This conveyance includes in particular:

 

·                  The exclusive right to reproduce, duplicate, print, register
all or a portion of the Creations, on all media, in particular on paper, data or
digital media and all other media known or not yet known, in all formats, its
being understood that this reproduction right also includes the permanent or
provisional right to reproduce any software in full or in part, by all means and
in all forms, in particular for any loading, display, execution, transmission or
storage, and this on any site.

 

·                  The exclusive right to represent, publish, circulate or
communicate to the public, market, grant licenses to or sell the rights-of-use,
rent, lend reproductions of the Creations on all media known or not yet known
and in all formats.

 

·                  The exclusive right to adapt, to modify or to make any
adaptation made necessary by the transfer of the works to another medium, the
right to make any French, foreign-language or computer-language version, of all
or a portion of the Creations and more generally, the right to translate,
arrange, modify, and the right to adapt and transform the Creations, in full or
in part, in any written, oral, telematic, digital or any other form, for the
purposes of all types of use ;

 

·                  the right to correct errors, monitor and maintain the
Creations ;

 

·                  the right to integrate the Creations, totally or partially,
with or without modifications or interfaces;

 

·                  The right to grant to any third party the licenses to use,
reproduce, represent, circulate, publish and more generally speaking, to exploit
the Creations ;

 

·                  The conveyance, at the Company simple request, of the source
codes of the Creations in a form which is usable and organized.

 

13-3 Transfer of distinctive signs

 

All distinctive signs created by Mr. Eric Verniaut, apt or not to be registered
as a trademark, will be transferred automatically to the Company free of charge,
by operation of the law, without any usage restriction.

 

13-4 General Obligations

 

Mr. Eric Verniaut undertakes to immediately inform the Company of all
Inventions, creations, distinctive signs of which he may be the author or
inventor (alone or with the assistance of one or several other persons) and to
communicate to the Company the most detailed information possible in this
respect.

 

The decision to apply for a patent, in France or abroad, or to obtain any other
appropriate form of protection, to exploit any invention, creation or
distinctive sign will be up to the Company discretion alone.

 

Mr. Eric Verniaut guarantees that none of his Inventions, creations or
distinctive signs infringes upon the rights of a third party and in this
capacity, guarantees to hold the Company harmless from all third-party claims or
court action concerning such inventions, creations or distinctive signs. 
Mr. Eric Verniaut undertakes to indemnify the Company for any prejudice
(including attorneys’ fees) which might result from such claims or actions.

 

Generally speaking, Mr. Eric Verniaut undertakes to refrain from performing any
act concerning the Inventions, creations or distinctive signs he has created
during his collaboration (alone or with the assistance of one or several other
persons) which might compromise entirely or partially the exercise of the rights
conferred upon the company hereunder.

 

13-5 Code of Conduct

 

Mr. Eric Verniaut acknowledges that he has had access to the French version of
Lawson’s Code of Conduct and he undertakes to comply with such Code of Conduct
policy and agrees to acknowledge annually that he is in compliance with the then
current Code of Conduct policy of the Company.

 

5

--------------------------------------------------------------------------------


 

Article 14 : Documents and material property

 

Any document and material property pertaining in any manner whatsoever to the
Company activity, designed or generated by Mr. Eric Verniaut, will be and remain
the Company exclusive property, and Mr. Eric Verniaut undertakes to return to
the Company all these documents and this material property when he leaves the
Company .

 

Similarly, he hereby acknowledges that he has not and has never laid any claim
concerning any right, title or interest of any nature whatsoever, concerning the
trademarks belonging to or utilized by the Company.

 

Article 15 : Non solicitation / Non-Enticement of employees / Non competition

 

15.1 Non solicitation / Non-Enticement

 

Mr. Eric Verniaut shall refrain, throughout the duration of his employment
contract and for a period of twelve (12) months thereafter, from hiring or from
seeking to entice, directly or indirectly, any person who is or, over the course
of the twelve (12) months preceding the end of Mr. Eric Verniaut’s employment
contract, who has been a client of the Company or of one of its related
companies or (ii) any employee occupying a position in the Company or in one of
its related companies, for the purpose of hiring him or inciting him to leave
his duties within the Lawson group.

 

15.2 Non competition

 

The parties acknowledge that, given the nature of his duties within the Company,
Mr. Eric Verniaut will have access to specific Company information, which, in a
particularly competitive context, could potentially cause serious prejudice to
the Company or to any related company.

 

Consequently, Mr. Eric Verniaut undertakes, throughout the duration of this
Contract and for a period of twelve (12) months following the effective expiry
thereof, to refrain from having any involvement or role whatsoever, directly or
indirectly, alone or as a partner, executive, employee, director, manager or
consultant, in an undertaking which is pursuing, directly or indirectly,
activities which, on the date of the expiry of his employment contract, compete
with the activities of the Company or of any related company.

 

This obligation applies for all of the territory of France, Germany and the USA
and only to the following competitors: Oracle, SAP, JDA, Infor/Geac, Microsoft,
IFS, IBS.

 

In consideration for the obligations made by the Employee under this Article 15,
for the period following the effective expiry of his employment contract, the
Company undertakes, for the aforementioned 12-month period, to pay to Mr. Eric
Verniaut, every month, an indemnification which is equal to (a) fifty percent
(50%) of the fixed monthly salary (including the impatriation premium on the
fixed monthly salary and the impatriation premium on the rental amount) received
by Mr. Eric Verniaut prior to the effective termination date of his employment
contract plus (b) fifty percent (50%) of the annual target variable remuneration
for Mr. Eric Verniaut that was in effect immediately prior to the effective
termination date of his employment contract.

 

Within 30 days following notice of termination of this employment contract by
either of the parties, the Company may release Mr. Eric Verniaut from the
aforementioned obligation of non-competition, by means of a written notice.  In
this event, the Company will no longer be required to pay the amount stipulated
in the foregoing paragraph.

 

15.3 Penalty

 

In the event that Mr. Eric Verniaut failed to comply with the terms of
Article 12 (Confidentiality), 13 (Inventions and Intellectual Property), 15 (Non
enticement and Non-competition, Mr. Eric Verniaut shall pay a fine to the
Company, for each failure committed, amounting to twelve (12) times the average
fixed (gross) monthly salary he received in the Company for the six (6) months
preceding the failure or, in the event that the employment contract has expired,
immediately preceding the expiry thereof.

 

If the failure continues, each month for which the situation or act constituting
the failure continues (and this despite the Company written formal notice to
Mr. Eric Verniaut) will be considered as constituting a specific failure and
will incur the payment of damages as stated above.

 

6

--------------------------------------------------------------------------------


 

If the real prejudice caused to the Company exceeds this amount, the Company
will be entitled to damages concerning this amount and/or may, in this case,
take other legal or judicial measures.

 

Article 16 : Termination

 

Each party is entitled to terminate the Contract at any time on the conditions
stipulated in the Collective Wage Agreement.

 

Mr. Eric Verniaut acknowledges moreover that any violation of his obligations
hereunder may entail termination of the Contract for serious misconduct.

 

In signing, Mr. Eric Verniaut acknowledges and accepts that he is aware of the
nature of the obligations contained above and has signed this agreement with
full knowledge of the facts.

 

Article 17: Miscellaneous

 

This contract, as well as the rights & obligations ensuing herefrom for the
Parties, will be governed and interpreted according to French law.

 

This contract includes all of the terms and conditions of the Employee’s
employment by the Company.

 

Beginning on the date of the signing of this contract, it shall replace and
cancel all written or oral contracts or agreements between or applying to the
Parties, concerning the terms and conditions of the Employee’s employment by the
Company or by any entity in the Lawson Group.  Any amendment of this contract
shall be specified in writing and signed by Mr. Eric Verniaut and the Company.

 

Each stipulation in the Contract, or each part of each of the stipulations of
the Contract which may be declared null and/or void shall be considered as
separate from the Contract which shall remain valid and continue to produce its
effects for the remainder of its provisions.

 

M. Eric Verniaut acknowledges that he has received an original of this contract,
duly signed by the Parties.

 

Mr. Eric Verniaut will inform the Company immediately of any change which might
occur in the status he has communicated to the Company on the date of this
instrument (address, marital status, etc.).

 

 

Signed in Osny, on January 7, 2010

 

on January 18, 2010

In duplicate

 

 

 

 

 

 

 

 

/s/ Eric Verniaut

 

/s/ Erik Made

Mr. Eric Verniaut

 

The Company

 

 

M. Erik Made

 

7

--------------------------------------------------------------------------------

 